Citation Nr: 0112985	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of the veteran's lumbar spine degenerative 
disc disease with degenerative joint disease, paravertebral 
myositis, and bilateral sacroiliitis, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's anxiety disorder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from September 1973 to 
September 1975 and from April 1976 to April 1998.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) which 
established service connection for lumbar spine degenerative 
disc disease with degenerative joint disease, paravertebral 
myositis, and bilateral sacroiliitis; assigned a 10 percent 
evaluation for that disability; and denied an increased 
disability evaluation for the veteran's service-connected 
anxiety disorder.  The veteran has been represented 
throughout this appeal by the Puerto Rico Public Advocate for 
Veterans Affairs.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected lumbar 
spine disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and noted that it 
was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's lumbar 
spine degenerative disc disease with degenerative joint 
disease, paravertebral myositis, and bilateral sacroiliitis.  
The veteran is not prejudiced by such action.  


REMAND

The veteran asserts that the record supports assignment of 
evaluations in excess of 10 percent for his service-connected 
lumbar spine disability and anxiety disorder.  In his July 
2000 substantive appeal, the veteran advances that: his 
lumbar spine and psychiatric disorders are significantly 
symptomatic; his treating Department of Veterans Affairs (VA) 
physicians wanted to operate on his back; and he received 
ongoing treatment at the San Juan, the Commonwealth of Puerto 
Rico, VA Medical Center.  He requested that VA clinical 
documentation pertaining to his ongoing treatment be 
requested for incorporation into the record.  

VA clinical documentation pertaining to treatment of the 
veteran after April 1999 has not been incorporated into the 
record.  In reviewing a similar factual scenario, the Court 
has held that the VA should obtain all relevant VA treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Board is cognizant of the fact that the veteran underwent 
VA compensation examinations in 1999.  However, since the 
extent of the subsequent treatment that he has received is 
unclear, the RO should make a determination as to whether 
additional examinations are necessary to properly evaluate 
the veteran's condition.  If so, they should be promptly 
scheduled.  

The Board observes further that the statutes governing the 
adjudication of claims for VA benefits have recently been 
amended.  The amended statutes direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran and his accredited representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's claims  have not been considered under the amended 
statutes.  Therefore, the claims must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that any other appropriate or 
necessary development is undertaken in this case.  

Accordingly, this case is REMANDED for the following actions:

1.   The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have recently 
treated him for his claimed disabilities 
which have not been already reported to 
the VA.  If any recent private treatment 
is reported and those records cannot be 
obtained by the RO, the veteran and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  The Board is particularly 
interested in obtaining copies of all VA 
clinical documentation pertaining to 
treatment of the veteran, after April 
1999, including that provided at the San 
Juan, the Commonwealth of Puerto Rico, VA 
Medical Center, be forwarded for 
incorporation into the record.  

2.  Upon completion of the above, and 
once the treatment records have been 
associated with the claims folder, if 
they reflect that the veteran has 
received considerable treatment for his 
claimed disorders since his last VA 
compensation examinations, the RO should 
then schedule the veteran for appropriate 
examinations limited to determine the 
current severity of impairment resulting 
from his service-connected anxiety 
disorder and lumbar spine degenerative 
disc disease with degenerative joint 
disease, paravertebral myositis, and 
bilateral sacroiliitis.   If the veteran 
fails to report for any scheduled 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3. Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination reports to ensure that they 
are adequate for rating purposes.  If any 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000);  See also Stegall v. West,  11 
Vet.App. 268 (1998). 

4.  After completion of the above, the RO 
should then readjudicate both the 
evaluation for the veteran's lumbar spine 
degenerative disc disease with 
degenerative joint disease, paravertebral 
myositis, and bilateral sacroiliitis and 
his claim of entitlement to an increased 
evaluation for his anxiety disorder with 
the express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2000) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991) and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Consideration 
should be given to all of the evidence of 
record, including all the additional 
medical evidence obtained pursuant to 
this remand. The RO should evaluate the 
veteran's entitlement to increased 
evaluations under all the applicable 
laws, regulations and diagnostic criteria 
as amended. The RO should further 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

5.  The RO should finally consider 
whether the veteran's claims for an 
increased evaluation should be submitted 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  

6.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  


The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and to 
afford the veteran the due process of law.  No inference 
should be drawn from it regarding the final disposition of 
the veteran's claims.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

